Title: To John Adams from Elkanah Watson, 7 September 1812
From: Watson, Elkanah
To: Adams, John



Dear Sir
Pittsfield. 7th. Sept. 1812

On my return from a Journey I rec’d your two favours of the 11th & 12th. Ulto.—On the Subject of Siberian wheat—as respects its culture on the Seabord your remarks are doubtless correct—I yet console myself it will be found congenial with the Interior Soil & Climate As proof off which I am promised a bushel from Collo. Whipple Collector of Portsmouth, the only person who retains of that wheat introduced on the Seabord prior to Our revolution: with due difference I think it would be both Interesting to yourself & Our common country should you direct some inquiries into this subject. I am correctly informd they eat excellent bread at Arch angel in about the Lat: 64.—Vessels go there from Boston, is it not possible to procure a Sample?—We are all thunder struck this way about the fate of my friend Govr. Hull—I trust by this you will be in possession of all possible information on that disastrous event—& I was I should be highly gratified to know your opinion in confidence on that Subject. Some of his best friends think it Smells a little off Arnold—often, that his Nerves were unstrung—but I trust & hope—he will come Out with flying Colours. What will be the effect on the affair of Our Nation? we will remember the impressions on the fall of Tycondarogo—& what it led to.
A laughable fact has grown out off it in Canada: Intoxicated with their Success illumations, & great rejoiceings—some of their wise Acres—& their Papers already talk loudly, off confining Our limits to the Ohio—Brocks proclamation, looks a little that way.
Hull arrivd at Montreal the 1st Instant on the same day a considerable body off nd boats landed at Montreal.—the 3d. Inst. 1500 good troops under Genl. Bloomfield Left Green bush for Lake Champlain at and abt 400. Left here this Morning
I confess I wish the War May continue for a year or two—to Chastise the british—to teach the present generation Military Knowledge &c Love of Country—& above all to consolidate If possible National feelings—I should be highly gratified with your reflections on their great points confidential If you so Say—
The Inclosed will show what we are about—altho I have studiously kept my name out off this paper—yet I can assure you—not a leaf moves, but my finger Stir it—& I can also add, altho our premiums will produce great good—we have Not a Cent in Our treasury—& I stand committed to pay the greater part myself—If No relief comes. I consider it hard I am not supported—but I am determin’d If there is no public spirit in Massachusetts to Support such objects—after th I will draw into my Shell, & leave the public. these matters to Jog a’long their old pace.
I am Dr Sir / with profound respect / truly YoursE WatsonIf the Individuals of your Society would raise a small aid to Ours If only 50$—it would do great good
